This is a petition, brought in the name of the attorney general on relation of Hugh McGuill, a candidate at the election held November 5, 1940 for membership on the school committee in the town of Burrillville, for a writ of mandamus to the respondents, constituting the town council of that town, to order a new election because of an alleged tie vote existing between the relator and another candidate for said office.
It was filed with and made dependent upon the relator's petition for a writ of certiorari to quash certain parts of the respondent council's record relating to their purported election of another candidate, Oliver S. Wilbur, to the school committee for a term ending November 3, 1942. We have considered and decided the relator's petition for certiorari adversely to his contention in regard to the existence in fact and law of a tie election. See Jackvony, Atty. Gen. ex rel. v. Reynolds,
opinion filed February 4, 1941. (66 R.I. 112.) *Page 119 
In view of that decision, in which we refused to adopt the assumption of the relator and the town council that a tie election existed in fact and law, it becomes unnecessary to discuss here the various contentions on what law would govern this petition if there were in fact and law such a tie election for this office in said town.
The prayer of the petition for relief is therefore denied and dismissed.